DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2021 has been entered.
 
Summary
Receipt of Applicant’s remarks and amended claims filed on February 3, 2021 is acknowledged. Claims 1-21 are pending in this application. Claim 1 has been amended. All pending claims are under examination in this application. 

Information Disclosure Statement
Receipt of the Information Disclosure Statement filed on February 3, 2021 is acknowledged. A signed copy is attached to this office action. 

Withdrawn Objections/Rejections
Claim Rejections - 35 USC § 103
The rejection of claims 1-2, 5-7, 9-16, 18, and 20-21 under 35 U.S.C. 103 as being unpatentable over Abruzzo et al. (Chitosan/alginate complexes for vaginal delivery of chlorhexidine digluconate, Carbohydrate Polymers 91 (2013) 651-658), as evidenced by Basic Principles of Freeze Drying (SP Scientific, November 2, 2010) and Vorherr et al. (Antimicrobial effect of chlorhexidine and povidone-iodine on vaginal bacteria, Journal of Infection, Vol 8, Issue 3, May 1984, pages 195-199) has been withdrawn in view of Applicants amendment and arguments regarding the amount of crystalline structure forming agent. 
The rejection of claims 1-3, 5-7, 9-16, 18, and 20-21 under 35 U.S.C. 103 as being unpatentable over Abruzzo et al. (Chitosan/alginate complexes for vaginal delivery of chlorhexidine digluconate, Carbohydrate Polymers 91 (2013) 651-658), as evidenced by Basic Principles of Freeze Drying (SP Scientific, November 2, 2010) and Vorherr et al. (Antimicrobial effect of chlorhexidine and povidone-iodine on vaginal bacteria, Journal of Infection, Vol 8, Issue 3, May 1984, pages 195-199) in view of Murrey et al. (US 6,709,669) has been withdrawn in view of Applicants amendment and arguments regarding the amount of crystalline structure forming agent. 
The rejection of claims 1-7, 9-16, 18, and 20-21 under 35 U.S.C. 103 as being unpatentable over Abruzzo et al. (Chitosan/alginate complexes for vaginal delivery of chlorhexidine digluconate, Carbohydrate Polymers 91 (2013) 651-658), as evidenced by Basic Principles of Freeze Drying (SP Scientific, accessed October 21, 2019) and Vorherr et al. (Antimicrobial effect of chlorhexidine and povidone-iodine on vaginal bacteria, Journal of Infection, Vol 8, Issue 3, May 1984, pages 195-199) in view of Foox et al. (Drug Delivery from gelatin-based systems, Expert Opinion on Drug Delivery, 12:9, 
 The rejection of claims 1-2, 5-16, and 18-21 under 35 U.S.C. 103 as being unpatentable over Abruzzo et al. (Chitosan/alginate complexes for vaginal delivery of chlorhexidine digluconate, Carbohydrate Polymers 91 (2013) 651-658), as evidenced by Basic Principles of Freeze Drying (SP Scientific, accessed October 21, 2019) and Vorherr et al. (Antimicrobial effect of chlorhexidine and povidone-iodine on vaginal bacteria, Journal of Infection, Vol 8, Issue 3, May 1984, pages 195-199) in view of Patel et al. (US 6,248,363) has been withdrawn in view of Applicants amendment and arguments regarding the amount of crystalline structure forming agent. 
The rejection of claims 1-2, 5-7, 9-18, and 20-21 under 35 U.S.C. 103 as being unpatentable over Abruzzo et al. (Chitosan/alginate complexes for vaginal delivery of chlorhexidine digluconate, Carbohydrate Polymers 91 (2013) 651-658), as evidenced by Basic Principles of Freeze Drying (SP Scientific, accessed October 21, 2019) and Vorherr et al. (Antimicrobial effect of chlorhexidine and povidone-iodine on vaginal bacteria, Journal of Infection, Vol 8, Issue 3, May 1984, pages 195-199) in view of Petrus et al. (US 5,417,224) has been withdrawn in view of Applicants amendment and arguments regarding the amount of crystalline structure forming agent. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is that of Abruzzo et al. (Chitosan/alginate complexes for vaginal delivery of chlorhexidine digluconate, Carbohydrate Polymers 91 (2013) 651-658) which discloses Abruzzo discloses chitosan/alginate complexes prepared at different 
Mannitol was added as a bulking agent in order to improve mechanical strength of lyophilized vaginal inserts. The inserts were prepared at a pH of 4.5 (section 2.4).
The complex/mannitol mixtures are present in a mixture of 9:1 w/w (section 2.4), mannitol meets the limitation of a crystalline structure forming agent. As noted by Applicant in the remarks filed on February 2, 2021, mannitol is present at an amount of 5.26-8.16% which is significantly less than the 12.5 to 25 wt. % recited in the instant claims.  There is also no motivation or suggestion within the art to raise the amount. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELISSA S MERCIER/Primary Examiner, Art Unit 1615